Exhibit PUERTO RICO TOURISM DEVELOPMENT FUND October 26, 2000 PaineWebber Trust Company of Puerto Rico 250 Munoz Rivera Avenue, Ninth Floor Hato Rey, Puerto Rico 00917 Re: $30,000,000 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority Tourism Revenue Bonds, 2000 Series A (Palmas del Mar Country Club Project) (the "Bonds") Ladies and Gentlemen: 1.We at the Puerto Rico Tourism Development Fund ("TDF") establish in your favor as Trustee under the Trust Agreement dated October 26, 2000 (as the same may be from time to time supplemented or amended, the "Agreement") between the Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority (the "Issuer") and you, pursuant to which the Bonds are being issued for the benefit of Palmas Country Club, Inc. (the "Borrower"), this Irrevocable Stand-by Letter of Credit (this "Letter of Credit") in the aggregate amount of $31,157,500 (as from time to time reduced and reinstated as provided in this Letter of Credit, the "Letter of Credit Amount"). Such Letter of Credit Amount shall be available for drawing by you, as set forth below, in an amount not to exceed: (a) $30,000,000 (as from time to time reduced, as provided in this Letter of Credit, the "Principal
